DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure statement filed on 9/2/2020 includes a reference on page 7, “20114021408”, which has not been considered because the reference fails to comply with 37 CFR 1.98 (b)(2), which requires the following: (b)(2) Each U.S. patent application publication listed in an information disclosure statement shall be identified by applicant, patent application publication number, and publication date. The reference “20114021408” does not properly identify a patent application publication number, since the number is not valid, and in addition the applicant has failed to identify the Applicant and Publication date of the reference. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 21 is presented twice, causing the second claim 21 to claim 40 to be misnumbered. Misnumbered claim(s) 21-40 have been renumbered claim(s) 22-41. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 41 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,799,300 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Patent claim 17, discloses regarding claim 41, a surgical system comprising: a bone fastener; and a surgical instrument comprising: an outer tubular sleeve including a drive engageable with a socket of a shaft of the bone fastener, the sleeve comprising first and second extensions, the extensions each including a wall having a surface that defines a pocket configured for engagement with an extender tab of the bone fastener; an inner shaft being rotatable relative to the sleeve and including a screw connectable with an inner threaded surface of a receiver of the bone fastener; and indicia of an orientation of the sleeve and the inner shaft with the bone fastener including an eject position, a partially threaded position and a fully threaded position, the indicia including a window of the sleeve and a marker of the inner shaft. wherein the inner shaft comprises a first scoring and one of the extender tabs comprises a second scoring that is configured to be aligned with the first scoring to indicate proper alignment and connection of the surgical instrument with the bone fastener.
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim(s) 21-26, 30-35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 6-7, 12 of U.S. Patent No. 10,799,300 B2 in view of Biedermann et al. (U.S. Pub. No. 2011/0046683 A1, hereinafter “Biedermann”). 
Patent claim 1, discloses regarding claim 21-26, 34, a surgical system comprising: a surgical instrument comprising: a first member including a proximal end and an opposite distal end having a drive engageable with a first mating surface of a bone fastener; a part disposed with the proximal end, the part comprising first and second flanges that are spaced apart by a recess; and a second member being rotatable relative to the first member and including an element engageable with a second mating surface of the bone fastener, the first and second members being engageable with the bone fastener in a release configuration, an intermediate configuration and a locked configuration; an adaptor extending through the part such that the adaptor is fixed relative to the second member and is rotatable relative to the part; and a navigation component coupled to the surgical instrument such that the adaptor extends through the navigation component, the navigation component being configured to generate a signal representative of a position of the bone fastener relative to the surgical instrument.
Patent claim 2, discloses regarding claim 30, wherein the surgical instrument further comprises indicia of an orientation of the first and second members with the bone fastener.
Patent claim 3, discloses regarding claim 31, wherein the indicia includes a marker of the first member and a marker of the second member.
Patent claim 6, discloses regarding claim 32, wherein the surgical instrument further comprises indicia of alignment and tightening of the element and the second mating surface.
Patent claim 7, discloses regarding claim 33, wherein the indicia includes axially alignable scoring of the first and second members.
Patent claim 12, discloses regarding claim 35, wherein the first member comprises first and second extensions, the extensions each including a wall having a surface that defines a pocket configured for engagement with an extension tab of the bone fastener.
Patent claim 1 fails to explicitly disclose, regarding claims 21 and 34, wherein the first  member defines a channel and the second member is disposed in the channel. Patent claim 1 further fails to explicitly disclose, regarding claim 34, a bone fastener comprising a first mating surface and a second mating surface. 

    PNG
    media_image1.png
    679
    373
    media_image1.png
    Greyscale

Biedermann discloses a bone fastener (2 and 5) and a surgical instrument (100, see Figs. 10-11), wherein the bone fastener comprises a first mating surface and a second mating surface (see annotated Fig. 11 below) and wherein the first member of the surgical instrument (102 and 103) includes a channel (see annotated Fig. 11 below) wherein the second member (101) is disposed in the channel in order to provide a rotatable guide which enables individual engagement between the first member and the receiver of the bone fastener and engagement between the bone screw and the second member (see para. [0040]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone fastener in Patent claim 1 to include a first and second mating surface and to modify the first member to include a channel for receiving the second member in view of Biedermann in order to provide a rotatable guide which enables individual engagement between the first member and the receiver of the bone fastener and engagement between the bone screw and the second member. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22, 25-26, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (U.S. Pub. No. 2011/0046683 A1, hereinafter “Biedermann”) in view of Peters et al. (U.S. Pub. No. 2017/0172589 A1, hereinafter “Peters”). 
Biedermann discloses, regarding claim 21, a surgical system (see Figs. 10-11) comprising: a surgical instrument (100) comprising a first member (102 and 103), the first member defining a channel (see annotated Fig. 11 below), the first member including a proximal end (103) and an opposite distal end (122) engageable with a first mating surface of a bone fastener (see annotated Fig. 11 below), the surgical instrument comprising a second member (101) disposed in the channel (see Fig. 11), the second member including an element (101’) engageable with a second mating surface of the bone fastener (see annotated Fig. 11 below). 

    PNG
    media_image1.png
    679
    373
    media_image1.png
    Greyscale

Regarding claim 22, wherein the second member is rotatable relative to the first member (see Figs. 10-11).
Regarding claim 25, wherein the second member comprises a proximal section (see annotated Fig. 10 below) and a distal section (see annotated Fig. 10 below), the distal section including the element (see Fig. 11).  

    PNG
    media_image2.png
    687
    398
    media_image2.png
    Greyscale

Regarding claim 26, wherein the proximal section is fixed to the distal section such that rotation of the proximal section relative to the first member rotates the distal section relative to the first member (see Figs. 10-11, note that 101 is continuous such that the proximal and distal sections are fixed and will rotate together relative to the first member).
Biedermann discloses, regarding claim 34, a surgical system (see Figs. 10-11) comprising: a bone fastener (2 and 5) comprising a first mating surface (see annotated Fig. 11 above) and a second mating surface (see annotated Fig. 11 above); a surgical instrument (100) comprising a first member (102 and 103), the first member defining a channel (see annotated Fig. 11 above), the first member including a proximal end (103) and an opposite distal end (122) engageable with the first mating surface (see Fig. 11), the surgical instrument comprising a second member (101) disposed in the channel (see Fig. 11), the second member including an element (101’) engageable with the second mating surface (see Fig. 11). 
Biedermann fails to disclose, regarding claim 21, a navigation component coupled to the surgical instrument such that the second member extends through the navigation component, the navigation component being configured to generate a signal representative of a position of the bone fastener relative to the surgical instrument; regarding claim 25, wherein the proximal section of the second member extending through the navigation component. Biedermann fails to disclose, regarding claim 34, a navigation component coupled to the surgical instrument such that the second member extends through the navigation component, the navigation component being configured to generate a signal representative of a position of the bone fastener relative to the surgical instrument.
Peters discloses a surgical instrument (see Fig. 4) with a second member (14), wherein the second member is received within a navigation component (30) with a housing (32) configured for disposal of the second member (see para. [0032]) in order to generate a signal representing a spatial position and/or a trajectory of the surgical instrument and bone anchor relative to the patient’s anatomy (see para. [0036]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second member in Biedermann to include a navigation component in view of Peters in order to generate a signal representing a spatial position and/or a trajectory of the surgical instrument and bone anchor relative to the patient’s anatomy. 

Allowable Subject Matter
Claim(s) 27-29, 35-40 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The following references disclose surgical instruments with first and second members: 

    PNG
    media_image3.png
    81
    548
    media_image3.png
    Greyscale

The following references disclose navigation components on surgical instruments: 

    PNG
    media_image4.png
    75
    555
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773